EXHIBIT 10(x)

--------------------------------------------------------------------------------

 


PERFORMANCE SHARES DEFERRED STOCK AGREEMENT PURSUANT TO
THE DOW CHEMICAL COMPANY 1988 AWARD AND OPTION PLAN


The Dow Chemical Company (“the Company” or “Dow”) has delivered to you
prospectus material pertaining to shares of Dow Common Stock covered by The Dow
Chemical Company 1988 Award and Option Plan (“the Plan”). This document is
referred to herein as “this Agreement.” Terms that are used herein and defined
in the Plan are used as defined in the Plan. THIS DOCUMENT CONSTITUTES PART OF A
PROSPECTUS COVERING SECURITIES THAT HAVE BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933.


TERMS AND CONDITIONS


1.
This Agreement is in all respects subject to the provisions of the Plan, as the
Plan may be amended from time to time. The Plan is incorporated by reference. In
the event of any conflict between this Agreement and the Plan, as the Plan may
be amended from time to time, the provisions of the Plan shall govern and this
Agreement shall be deemed to be modified accordingly.



2.
The target number of performance shares of Deferred Stock you are awarded under
this Agreement (“Target Shares”) is outlined in the accompanying award letter
with ___________ as the effective date of the grant. Shares are earned over a
three-year period beginning ___________ and ending on ___________ (the
"Performance Period") by meeting or exceeding the Company’s strategic financial
performance objective of Return on Capital (ROC) defined in the accompanying
documents. The maximum number of shares that can be earned totals 250 percent of
Target Shares.



3.
The total number of shares earned under this grant as specified in paragraph 2
above (“Shares Earned”) will be determined and released into your account on
___________. Prior to issuance and delivery of the Deferred Stock you shall have
no rights as a stockholder with respect to the Deferred Stock earned under this
Agreement. In each year prior to issuance and delivery, you (or your successors)
shall make arrangements satisfactory to the Compensation Committee for the
payment of any taxes required to be withheld in connection with your right to
shares of Deferred Stock under all applicable laws and regulations of any
governmental authority, whether federal, state or local and whether domestic or
foreign. The Company and its Subsidiaries or Affiliates (collectively and
individually a “Dow Company”) and their directors, officers, employees, or
agents shall not be liable for any delay in issuance or receipt of any shares
pursuant to this Agreement.



4.
This Agreement shall terminate and your rights under this Agreement shall be
forfeited if your employment with any Dow Company is terminated for any reason
other than death, disability or retirement, or a Special Separation Situation.
In the event of your retirement death or disability, your current year’s
Performance Share Grant will be prorated based on the period of time worked
during the year. If you take a leave of absence from a Dow Company, for any
reason, your grant under this Agreement will be subject to the leave of absence
policy established by the Compensation Committee for Plan awards.   For purposes
of this Agreement, “retirement” is defined in your home country retirement
policy in effect at the inception of this Agreement. You shall be considered to
be disabled for purposes of this Agreement in the event you, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which can be expected to last for a continuous period of not
less than 12 months, are receiving income replacement benefits for a period of
not less than 3 months under an accident and health plan or arrangement covering
employees of the Company.  Your death or disability shall not accelerate the
time of payment of Deferred Stock under this Agreement.



5.
A “Special Separation Situation” is defined as a situation in which (a) a Dow
Company terminates your employment by employer action for a reason that
qualifies you for a severance benefit (which includes the Special Stock
Treatment described in this section 5) under a severance plan sponsored by a Dow
Company, and (i) you fulfill the requirements of the severance plan in order to
qualify for payment of the severance benefit, and (ii) you and the Dow Company
sign a Release that provides for the Special Stock Treatment described in this
section 5; or (b) a Dow Company terminates your employment by employer action,
and i) you do not qualify for a severance benefit under a severance plan
sponsored by the Dow Company under the circumstances specified in paragraph 5a,
and ii) the reason for termination was not because of the violation of an
employer rule, or a law, regulation or other such government requirement, or
dishonesty or theft, or because you engaged in activity harmful to the interests
of, or in competition with, a Dow Company, and iii) you and the Dow Company sign
a Release that provides for the Special Stock Treatment described in this
section 5. If your



 
239

--------------------------------------------------------------------------------

 


employment is terminated under a Special Separation Situation, then your Award
will receive Special Stock Treatment. Special Stock Treatment means that (i) the
target number of shares in your grant shall be reduced to a new target number of
shares that is proportionate to the period of time you were employed by the Dow
Company during the stated performance period and (ii) the number of shares
actually earned and delivered, if any, under the grant shall be determined by
applying the performance measures applicable to the grant to the proportionally
reduced target number of shares determined in accordance with subclause (i)
above. This proportionally reduced amount of the target shares shall be
calculated by dividing (x) the period of time between the beginning of the
performance period and the date of termination of employment by (y) the
performance period.


6.
For each Dow Common Stock dividend record date between ___________ and
___________, an account in your name will be credited with a sum of money equal
to the amount that you would have received in dividends if the Shares Earned had
been issued to you (the "Dividend Equivalents"). The Dividend Equivalents
associated with each share delivered to you pursuant to Section 3 will be paid
in cash to you as additional compensation on a date between ___________ and
___________. Awardees regularly paid compensation by a Dow Company in other than
U.S. dollars will receive such payment of Dividend Equivalents converted from
U.S. dollars at the Dow inter-company trading rate in effect at the time of
delivery.



7.
The Company is under no obligation to grant you the right to receive any cash
payment under any law, federal, local, domestic or foreign.



8.
Your right to future issuance and delivery of Deferred Stock may not be sold,
pledged, assigned or otherwise transferred (except as hereinafter provided) and
any attempt to sell, pledge, assign or otherwise transfer shall be void and your
rights to Deferred Stock shall therefore be forfeited. Your right to such future
issuance and delivery shall, however, be transferable by will or pursuant to the
laws of descent and distribution or you may make a written designation of a
beneficiary on the form prescribed by the Company, which beneficiary (if any)
shall succeed to your rights under this Agreement in the event of your death.



9.
Upon the occurrence of a Change of Control as defined in the Plan, your right to
receive the number of shares of Performance Shares credited to your account
under this Agreement shall not be forfeitable under any circumstances, and your
Performance Shares will generally continue to be delivered based on the original
deferral period schedule and Payment Date. If you also experience an involuntary
Separation from Service from Dow or an affiliate thereof within two years
following a Change of Control, and prior to the Payment Date, the Company shall
deliver the Performance Shares credited to your account to you on the 30th day
following such Separation from Service.  Shares credited to Awardees account
will be determined based on reported company performance prior to the date of
Separation from Service.



10.
If at any time during the term of this Agreement you engage in any act of Unfair
Competition (as defined below), this Agreement shall terminate effective on the
date on which you enter into such act of Unfair Competition, unless terminated
sooner by operation of another term or condition of this Agreement or the Plan.
In addition, if at any time within three years after issuance and delivery of
this Deferred Stock you engage in any act of Unfair Competition, you shall
promptly pay to the Company the Fair Market Value of Shares Earned and Dividend
Equivalents paid. The Compensation Committee shall, in its sole discretion,
determine when any act of Unfair Competition has occurred, and the determination
of the Compensation Committee shall be final and binding as to all parties. For
purposes of this Agreement, the term “Unfair Competition” shall mean and include
activity on your part that is in competition with a Dow Company or is or may be
harmful to the interests of a Dow Company, including but not limited to conduct
related to your employment for which either criminal or civil penalties against
you may be sought, or your acceptance of employment with an employer that is in
competition with a Dow Company.



11.
In the event that additional shares of Common Stock of the Company are issued
pursuant to a stock split or a stock dividend, the Board of Directors shall make
appropriate adjustments in the number and kind of Target Shares credited to your
account on the books of the Company as deemed appropriate.



12.
Nothing contained in this Agreement shall confer or be deemed to confer upon you
any right with respect to continuance of employment by a Dow Company, nor
interfere in any way with the right of a Dow Company to terminate your
employment at any time with or without assigning a reason therefore.



 
240

--------------------------------------------------------------------------------

 


13.
This document shall constitute a Performance Shares Deferred Stock Agreement
between the Company and you, and this Agreement shall be deemed to have been
made on ___________. To the extent that federal laws do not otherwise control,
this Agreement shall be governed by the laws of the state of Delaware and
construed accordingly. Subject to earlier termination by operation of another
term or condition of this Agreement or the Plan, this Agreement will expire when
Shares Earned are delivered or when it is determined by the Compensation
Committee that the Company’s strategic financial performance objectives have not
been achieved, whichever date is earlier. You may choose to reject this award by
written notice delivered to the Compensation Committee of the Company within
ninety days of your receipt of this instrument. Individuals who reject this
Deferred Stock will not receive additional cash or non-cash compensation in lieu
of the Deferred Stock.

 
 
 
241
 